******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
KENNETH V. CLARK v. MARY ANN CLARK
             (AC 35543)
           Sheldon, Keller and Harper, Js.
  Argued January 22—officially released May 27, 2014
   (Appeal from Superior Court, judicial district of
Stamford-Norwalk, Malone, J. [dissolution judgment];
                Emons, J. [orders].)
  Mary Ann Clark, self-represented, the appellant
(defendant).
                           Opinion

   KELLER, J. The self-represented defendant, Mary
Ann Clark, appeals from several decisions rendered by
the trial court during postdissolution proceedings.1 The
defendant claims that the trial court erred in (1) appoint-
ing a new guardian ad litem for the two minor children
of the marriage and ordering the parties to equally share
in paying the fees owed to the prior guardian ad litem;
(2) modifying prior postdissolution orders delineating
how and when the plaintiff, Kenneth V. Clark, is permit-
ted access to the health and academic records of the
parties’ children; (3) ‘‘forc[ing]’’ her to sign written
authorizations affording the plaintiff access to medical
and educational material related to the children; and
(4) vacating what the defendant claims was an automati-
cally stayed access order pending her appeal.2 We dis-
miss the appeal as it relates to the first claim raised by
the defendant and, with regard to the remaining claims
raised by the defendant, we affirm the judgment of the
trial court.
   The parties were divorced on August 18, 2009, but
various disputes have continued, unabated, involving
the filing of hundreds of postjudgment motions and
eight appeals.3 This court’s decision in Clark v. Clark,
127 Conn. App. 148, 150–51, 13 A.3d 682, cert. denied,
301 Conn. 914, 19 A.3d 1260 (2011), sets forth some of
the facts and procedural history relevant to this appeal.
‘‘The plaintiff commenced this marital dissolution
action in June, 2006. Following a trial, the court, by
memorandum of decision filed August 18, 2009, dis-
solved the parties’ marriage. The parties have two minor
children, one of whom has special needs. The court
awarded sole custody of the parties’ two children to the
defendant and ordered the plaintiff to pay the defendant
unallocated alimony and child support in the amount
of $5000 per month. The court ordered, inter alia, that
the plaintiff maintain health insurance for the children
at his expense so long as it was available through his
employer . . . . The court also ordered the parties to
list for sale their marital home in Greenwich and
another property they owned in Boca Raton, Florida
. . . . The net proceeds of the sales, if any, were to be
divided 65 percent to the defendant and 35 percent to
the plaintiff. . . . The court ordered that . . . the par-
ties would share equally the obligation to pay the fees
of the attorney for the minor children . . . and the fees
of the guardian ad litem . . . to be paid from the pro-
ceeds of the sale of the parties’ real estate prior to the
parties receiving their respective shares. The plaintiff’s
attorney, the defendant’s former attorney and the attor-
ney for the minor child each hold mortgages on one or
both of the properties to secure payment of their fees.’’4
(Footnotes omitted.)
   The dissolution judgment did not afford the plaintiff
a right to visitation, but included orders that the plaintiff
get copies of all school information, medical informa-
tion, and information related to the children’s activities.
The court also ordered that ‘‘[a]ny and all parent-teacher
conferences, counseling sessions or meetings involving
any aspect of the health, education or welfare of either
child, information, scheduling or prepared appoint-
ments shall be provided by each parent to the other
parent,’’ and that ‘‘[b]oth parties may attend such
events.’’ The plaintiff, however, was ordered not to
interfere with any of these matters whatsoever. The
plaintiff was ordered to begin parent coaching to assist
him in parenting the two children. The guardian ad
litem was to contact a mental health professional to
see if the professional was willing to begin working
with the children and the plaintiff toward reunification.5
The decree contemplated that the plaintiff should begin
supervised visitation with the children when the mental
health professional determined it was appropriate. A
gradually increasing schedule of supervised visits was
set forth as long as all mental health professionals
agreed that it was in the best interests of the children,
and, at the end of one year, the parties were ordered
to review with the mental health professional future
visitation between the children and the plaintiff and
determine whether unsupervised and/or overnight visits
were in the children’s best interests.
   On April 4, 2013, the parties appeared before the
trial court, Emons, J. The plaintiff was represented
by Attorney Kevin Collins and the defendant was self-
represented. Also present were Attorney Sandra P. Lax,
counsel for the minor children, and Attorney Dori-Ellen
Feltman, guardian ad litem for the children. The hearing
began with the defendant reporting to the court that
the parties and the attorneys were ‘‘having meetings,’’
and that they would report back to the court after they
finished.6 The same day, the court resumed the hearing
and inquired if anything had been resolved as a result of
the meetings between the parties and counsel. Feltman
began by advising the court of the need to clarify certain
court orders, stating, ‘‘I think it’s important to clarify
the current court orders. I think that there’s some mis-
understanding between the parties as to what or what
is not allowed in terms of [the plaintiff’s] contact with
the children.’’
   Feltman indicated that the plaintiff had not seen the
children for quite some time, but she did not believe
that there were any court orders in place preventing
him from contacting the children in any way. She then
mentioned a court order from Judge Shay, which she
indicated was issued at a time when the older child
was applying to boarding schools, that ordered the
plaintiff not to contact the school being considered and
not to interfere ‘‘so that the process in boarding school
gets started.’’ She did not, however, ‘‘take that to mean
that at the present time, [the plaintiff] doesn’t have the
right to contact the schools for purposes of checking
in on the status of his children or contacting a physician
to check in on the status of his children.’’7 Lax, agreeing
with Feltman, also indicated a need for clarification.
Lax then referred the court to the ‘‘sole custody statute,’’
General Statutes § 46b-56,8 and indicated that it allowed
the plaintiff contact for information about the academ-
ics, the health and the welfare of the children. Lax
stated, ‘‘[T]he fact that there’s sole custody [in the
defendant] cannot and should not preclude the fact that
[the plaintiff] can contact to find out how the children
are doing.’’ She then requested that the court ‘‘just reit-
erate the order that sole custody does not preclude
the [plaintiff] from getting information pursuant to the
statute.’’ The court responded: ‘‘Ordinarily under most
sole custody orders it would not preclude them.’’
   The defendant then indicated to the court that there
was no problem with the plaintiff getting information,
that she was already providing the plaintiff with infor-
mation from the schools and health providers, and that
there had never been a disruption in his receipt of that
information.9 When the plaintiff’s counsel requested
that the defendant, as sole custodian, be ordered to
sign release authorizations, the defendant expressed a
willingness to sign so that the plaintiff’s counsel could
contact providers directly, stating, ‘‘I’ve already gotten
authorizations. I’ve got contact sheets with names and
numbers, and they’re expecting your call.’’ The plain-
tiff’s counsel then responded, ‘‘Mr. Clark’s call,’’ to
which the defendant replied, ‘‘I can also add that to it,
but . . . .’’ The court then indicated, ‘‘No, hold on. Mrs.
Clark, I don’t know what it is that you have. I’m going
to order that you sign authorizations for [the plaintiff]
and/or his attorney to contact all therapists that are
involved, all schools, all health providers, anyone who
is providing . . . the [attorney for minor children], the
[guardian ad litem] and anyone who is providing ser-
vices to the boys.’’ Feltman offered to draft the
release authorizations.
   The defendant expressed reservations about the
order and raised an unrelated concern about the plain-
tiff’s prior access to one former provider that resulted
in a payment issue and the ultimate loss of that provider.
She also raised an unrelated concern that insurance
reimbursements directed to the plaintiff for the chil-
dren’s medical bills were not being forwarded to her,
although she had advanced payment to the providers
for many of the bills. The court indicated that this issue
was not properly before it, but reassured the defendant
by making it clear to the plaintiff that he must ‘‘do
everything with regard to the payments and the billing
on the up and up.’’
  At this point in the proceeding, Feltman informed
the court that she had not been officially retained by
the parties as guardian ad litem for the children and
that there had been no court order with respect to her
fees. Although the defendant argued to the court that
she did not have the means to pay one half of Feltman’s
$7500 proposed retainer or her hourly rate of $375, the
court ordered the parties to split the retainer equally
and pay it no later than May 1, 2013. The court then
indicated it would deal with a ‘‘report back’’ at the next
short calendar on the issue of permitting the plaintiff
contact with the children’s providers.
   On April 5, 2013, the defendant filed this appeal from
the court’s orders that she pay one half of Feltman’s
$7500 retainer fee and that she sign release authoriza-
tions allowing the plaintiff to obtain information regard-
ing the children directly from their schools, therapists,
and other health care providers.
   On April 11, 2013, the parties, the plaintiff’s counsel,
Feltman and Attorney Louise Truax, on behalf of Lax,
the attorney for the minor children, who was unable
to be present, appeared before the court. The court
indicated that it had ‘‘sua sponte called this meeting
today.’’ The court began by indicating its concern about
the likelihood of funding for Feltman’s service as the
guardian ad litem, and vacated Feltman’s appointment.
Feltman was replaced with Attorney Jill Plancher of
Connecticut Legal Services as guardian ad litem for the
limited purpose of communicating between the parties
and a mental health professional, Dr. Sidney Horowitz,
whom the court indicated would be seeing both children
in order to determine the feasibility of reunification
with the plaintiff and to provide a study to the court.
Feltman then indicated to the court that she had pre-
pared release authorizations for the defendant to sign
pursuant to the court’s order during the prior hearing
on April 4, 2013. The defendant indicated that release
authorizations already were in place, and the court
ordered her to print them and bring them back after a
recess. The plaintiff’s counsel next advised the court
that an appeal had been filed after the April 4, 2013
hearing, but that Feltman ‘‘has done work on this mat-
ter. I think that she probably intends to file an affidavit
of fees for her services thus far . . . .’’ The court
responded: ‘‘I have no problem with that. We’ll
straighten that out.’’ The court then noted: ‘‘The appeal
stays only the order that [the defendant] pay half of the
fees for Attorney Feltman. . . . So, I don’t think much
is stayed in light of that appeal.’’
   The defendant then argued to the court that she
believed that her appeal of the April 4, 2013 orders also
stayed the court’s order to provide release authoriza-
tions to the plaintiff, but the court disputed her position,
indicating, ‘‘[i]t may be on appeal but it’s not subject
to the same type of stay that the other order might be.
. . . I will entertain a motion to terminate the stay if
there is one on that issue; I don’t think there is one.’’
  The plaintiff’s counsel and Feltman then indicated to
the court a concern that the defendant had instructed
the children’s schools not to give information to the
plaintiff. The defendant indicated that this was not true,
but admitted that she had given those instructions pur-
suant to a ‘‘previous order.’’ The court noted, referring
to Judge Shay’s August 8, 2011 order, that ‘‘[t]here was
a previous order in the file relating only, relating only,
it’s my understanding, to [the older child’s] acceptance
. . . [a]nd the . . . [a]dmission process.’’ The court
then asked the plaintiff’s counsel to attempt to commu-
nicate with the school that week and, if for any reason,
the schools would not communicate with counsel on
behalf of the plaintiff, the court would order releases
again. The defendant then offered to sign a release for
the plaintiff’s counsel to have access to school informa-
tion. When the plaintiff’s counsel indicated that he was
going to tell the school that the court had ordered that
counsel could have access, the court stated, ‘‘I have
not issued that order. . . . I’m relying on the court file
itself. I do not believe that based on the document, the
orders of Judge Shay, that your client at this particular
time is precluded from communicating with the
schools, the health care providers of any of those peo-
ple. I don’t believe that that’s the case; that’s why I
want you to try to communicate with the school. . . .
If for any reason [the defendant] has refused to allow
the school to communicate with you, we will remedy
that on the 22nd of May.’’ The plaintiff’s counsel then
indicated that he intended to file a motion for relief
from the stay and requested that it be written in on
May 22, 2013. The court permitted this.
   The court then asked the defendant whether she had
any reason to believe that the plaintiff could not commu-
nicate directly with the schools, therapists or treating
doctors. The defendant indicated that it was her belief
that the plaintiff could not contact anyone at the schools
and that the schools had been relying on Judge Shay’s
prior order, which had been provided to them. The
court then stated, ‘‘[The August 8, 2011] order no longer
exists. I am now changing the order, I am modifying the
order to provide [the plaintiff] with immediate access to
the [older son’s] [s]chool, any school that the younger
son goes to, any and all therapists and anyone related
to the health, education and welfare of both children.’’
After the defendant indicated that she objected to the
plaintiff directly contacting the school, as there had
been a problem in the past, the court stated, ‘‘I am now
changing and modifying that order. I am going to give
[the plaintiff] complete and thorough access to all
schools, all treaters, all therapists, for any and all
reason.’’
  After the court indicated that it would provide the
plaintiff with a copy of a transcript, the court reminded
the defendant that it soon expected to receive the signed
release authorizations that had been discussed pre-
viously in the hearing. The following colloquy then
occurred between the defendant, Feltman, and the
court:
  ‘‘[The Defendant]: [The signed release authorizations]
don’t have a bearing now because you’ve created the
order which negates the need.
  ‘‘[Feltman]: I do have the authorizations prepared,
Your Honor.
  ‘‘The Court: Are you prepared to sign them, Mrs.
Clark?
  ‘‘[The Defendant]: You don’t need it; you gave him
the order.
  ‘‘The Court: Mrs. Clark, are you prepared to sign—
  ‘‘[The Defendant]: I have to see them before I can
say that I can.
   ‘‘The Court: Fine. Take a look at them, please. Take
a look at them, please.
  ‘‘[The Defendant]: Why are they necessary if the
orders—
  ‘‘The Court: Ma’am, take a look at them and come
back to this court and tell me, please, whether or not
you will sign them.
   ‘‘[Feltman]: Your Honor, the authorizations are neces-
sary because, as [the defendant] has legal custody, the
health care providers require them. I spoke to the thera-
pist about that. He wants this authorization because
[the defendant] has sole legal custody.
  ‘‘The Court: Are you going—I want you to take a look
at them and report back to the court that you either
will or will not sign them. If you do not sign them I
want to know why.
  ‘‘[The Defendant]: Okay.’’
   The court then ordered that no one was to leave until
the defendant either provided the plaintiff with signed
release authorizations or provided an explanation to
the court as to why she was refusing to sign such autho-
rizations. Further discussion then ensued during which
the defendant again expressed concern about health
insurance reimbursements not being forwarded to her
by the plaintiff and about who would pay for copies
that the plaintiff received. The court resolved those
concerns by again reminding the defendant that the
issue of reimbursements was not before the court and
by advising her that the plaintiff was responsible for
paying for his own copies. The court then indicated,
‘‘What we are doing is modifying Judge Shay’s order to
give [the plaintiff] access to all information regarding
health, education and welfare. That means all schools,
all providers, all mental health providers.’’ The defen-
dant again insisted that she had provided the plaintiff
with all information to date. The court stated, ‘‘And I’m
not contesting whether he’s received copies. Now, he
does not have to go through you, he can go directly on
his own.’’ At the end of the hearing, the court concluded,
‘‘So, I’ve made my rulings, I’ll ask you to sign your
releases, provide copies. In the event that the releases
are not signed, please let me know. Only if they’re
signed, you’re free to leave the courthouse. If you have
not signed them, stick around and we’ll have another
round. Okay?’’ The court also reminded all present that
there would be another status conference on May 1,
2013.
   No further discussions concerning the release autho-
rizations took place on April 11, 2013. The defendant
admits that she signed the authorizations, but claims
that she was forced to do so. On April 15, 2013, the
defendant amended her appeal to challenge the court’s
April 11, 2013 order that she sign the release authoriza-
tions despite the stay that she claims was created by
her appeal from the April 4, 2013 access order, and to
challenge the order that Horowitz conduct an evalua-
tion. Additional facts and procedural history will be set
forth as necessary.
                            I
   First, the defendant claims that the trial court erred
in (1) appointing Feltman as guardian ad litem and (2)
ordering that the parties equally share the cost of her
fees, amounting to $3000, without first having reviewed
the parties’ financial affidavits. We will address each
aspect of the claim in turn.
   The facts underlying this claim are as follows. At
the April 11, 2013 hearing, the court vacated Feltman’s
appointment because it was concerned about the likeli-
hood that she would not receive payment for her work
as guardian ad litem. The court replaced Feltman with
a legal aid attorney, and did not discuss payment of
the new guardian ad litem’s fees. After the court was
advised that Feltman might be submitting an affidavit
for fees that were based on the work she had performed
to date, the court indicated that it would address the
issue of what fees she might be owed for her work
prior to her removal by indicating, ‘‘I have no problem
with that. We’ll straighten that out.’’
                            A
   Insofar as the defendant appeals from the decision
of the court to appoint Feltman as the guardian ad litem,
the record reflects that the court vacated that order.
As the trial court already has granted the defendant
the relief she is seeking on appeal, an order vacating
Feltman’s appointment, we dismiss as moot the portion
of the defendant’s appeal challenging Feltman’s
appointment. The court’s order removing Feltman com-
pletely displaced any prior order appointing her.
Accordingly, this portion of the defendant’s appeal is
moot because ‘‘there is no action that we can take that
can have any practical effect on the judgment under
appeal.’’ Upjohn Co. v. Zoning Board of Appeals, 224
Conn. 106, 110, 616 A.2d 798 (1992).
                            B
   The defendant also challenges what she characterizes
as an order of the court requiring her to pay one half
of Feltman’s fees, which were incurred before the court
vacated her appointment as guardian ad litem. Specifi-
cally, the defendant claims that on April 11, 2013, the
court required the parties each to pay 50 percent of
Feltman’s fees, amounting to $3000. It does not appear
from the record, including the court file and the tran-
script of proceedings, that the court made any such
order on that date. Rather, the court indicated only that
it was going to address the amount of fees actually owed
to Feltman at some later time.10 In vacating Feltman’s
appointment, the court’s previous, ancillary order to
pay her retainer, which would have covered her fees
for an unspecified time period, became a nullity, and
the court properly indicated that it would only consider
payment for work performed prior to her removal as
guardian ad litem. The defendant is unable to prevail
on this claim because it is based on a mischaracteriza-
tion of the record.
   Additionally, if we view the claim as being based on
the court’s statements made up to and including April
11, 2013, and interpret such statements as indicating
that the defendant was obligated to pay Feltman a por-
tion of her undetermined attorney’s fees incurred until
that date, the claim is not based on a final judgment.
In situations in which a trial court has issued an award
of attorney’s fees, but has not made a finding as to
the amount of the award, we have held that such an
attorney’s fees award does not constitute an appealable
final judgment. See McKeon v. Lennon, 131 Conn. App.
585, 611, 27 A.3d 436 (appeal from order awarding attor-
ney’s fees dismissed for lack of final judgment because,
at time appeal was filed, amount of those fees had not
been conclusively determined), cert. denied, 303 Conn.
901, 31 A.3d 1178 (2011); Sullivan v. Brown, 116 Conn.
App. 660, 663, 975 A.2d 1289 (same), cert. denied, 294
Conn. 914, 983 A.2d 852 (2009). Because the court, on
April 11, 2013, indicated that it would determine the
amount owed to Feltman at some later time, this portion
of the defendant’s appeal challenging an award of fees
to Feltman is dismissed for lack of a final judgment.
‘‘The lack of [a] final judgment . . . implicates the sub-
ject matter jurisdiction of this court. . . . If there is
no final judgment, we cannot reach the merits of the
appeal.’’ (Internal quotation marks omitted.) Morgan v.
Morgan, 136 Conn. App. 371, 372, 46 A.3d 255 (2012).
                            II
  Next, the defendant claims that the court improperly
modified postdissolution orders delineating how and
when the plaintiff is permitted access to his children’s
health and academic records. We disagree with the
defendant’s characterization of the court’s rulings con-
cerning these orders.
   First, we note that over the course of two days of
hearings, the court twice rephrased the access order
after it was issued on April 4, 2013. The final order,
issued on April 11, 2013, as stated by the court, gave
the plaintiff ‘‘complete and thorough access to all
schools, all treaters, all therapists, for any and all rea-
son.’’ The defendant argues that this order constituted
an abuse of discretion because the court modified prior
orders that had been entered at the time of the dissolu-
tion by Judge Malone, and by Judge Shay on August 8,
2011, without allowing argument and ‘‘limiting’’ evi-
dence, ‘‘despite a well documented history of the plain-
tiff consistently interfering with the children’s academic
and medical care and other activities.’’11
   ‘‘[T]he standard of review in family matters is well
settled. An appellate court will not disturb a trial court’s
orders in domestic relations cases unless the court has
abused its discretion or it is found that it could not
reasonably conclude as it did, based on the facts pre-
sented. . . . In determining whether a trial court has
abused its broad discretion in domestic relations mat-
ters, we allow every reasonable presumption in favor
of the correctness of its action. . . . [T]o conclude that
the trial court abused its discretion, we must find that
the court either incorrectly applied the law or could not
reasonably conclude as it did. . . . Appellate review of
a trial court’s findings of fact is governed by the clearly
erroneous standard of review.’’ (Internal quotation
marks omitted.) Clark v. Clark, supra, 127 Conn. App.
153–54. ‘‘[W]here the legal conclusions of the court are
challenged, we must determine whether they are legally
and logically correct . . . and whether they find sup-
port in the facts that appear in the record.’’ (Citation
omitted; internal quotation marks omitted.) In re Jona-
than M., 255 Conn. 208, 217, 764 A.2d 739 (2001).
   The judgment of dissolution states: ‘‘The [defendant]
shall make sure that the [plaintiff] gets copies of all
school information; medical information and the chil-
dren’s activities; however, the [plaintiff] shall not inter-
fere with any of these issues whatsoever.’’ The judgment
also states: ‘‘Any and all parent-teacher conferences,
counseling sessions or meetings involving any aspect
of the health, education or welfare of either child, infor-
mation, scheduling or prepared appointments shall be
provided by each parent to the other parent. Both par-
ties may attend such events.’’ Because the judgment
ordered the defendant to share information with the
plaintiff on any aspects of the children’s health, educa-
tion or welfare, it necessarily contemplated that the
plaintiff also would be receiving such information
directly. Nowhere in the dissolution judgment did the
court prohibit the plaintiff from making direct contact
with the children’s educational or other providers, nor
did the court make any finding that he should be denied
such contact for good cause shown, pursuant to § 46b-
56 (g). We construe the noninterference provision as an
affirmation that decisions on educational and treatment
issues were in the sole discretion of the defendant, who
had been awarded sole custody, but not a prohibition
on the plaintiff’s right to direct access to information
concerning school, medical or activities information.
   On August 8, 2011, Judge Shay conducted a hearing
and issued orders concerning a dispute about where
the parties’ older son would attend boarding school.
We previously noted that the dispute involved only the
issue of where to enroll the parties’ oldest child in
private school and how much involvement the plaintiff
should have in the making of the admissions decision.12
Judge Shay ordered the plaintiff not to interfere with
the defendant’s process of choosing the school, as the
defendant was the sole custodian, a reiteration, not a
modification, of the previous orders contained in the
dissolution judgment that the plaintiff not interfere with
the defendant’s decisions as sole custodian. Judge Shay
noted that he would regard the orders he was consider-
ing to resolve the school enrollment dispute as a clarifi-
cation and not a modification of the orders contained
in the judgment of dissolution.
   At the hearing on April 4, 2013, Feltman indicated to
the court that she did not believe that there were any
court orders in place at the present time preventing
the plaintiff from contacting the children’s schools for
purposes of checking on their status or contacting a
physician to check on their status, but she thought that
the court should clarify the plaintiff’s right to access.
Lax, counsel for the minor children, added that although
the defendant had sole custody of the children, § 46b-
56 (g) still permitted the plaintiff to make contact for
information about the academics, health and welfare
of the children, and that the court should ‘‘reiterate the
order that sole custody [to the defendant] does not
preclude the [plaintiff] from getting information pursu-
ant to the statute.’’ The court indicated, ‘‘I’m relying on
the court file itself. I do not believe that based on the
document, the orders of Judge Shay, that [the plaintiff]
at this particular time is precluded from communicating
with the schools, the health care providers or any of
those people.’’
  The defendant argues that the court’s clarification of
the plaintiff’s right of direct access to the children’s
providers was an improper modification of the judg-
ment of dissolution and Judge Shay’s August 8, 2011
orders. We do not agree. ‘‘Motions for interpretation or
clarification, although not specifically described in the
rules of practice, are commonly considered by trial
courts and are procedurally proper. . . . There is no
time restriction imposed on the filing of a motion for
clarification . . . and the court [has] the power to clar-
ify matters not of substance.’’ (Citations omitted.) Hol-
combe v. Holcombe, 22 Conn. App. 363, 366, 576 A.2d
1317 (1990).13
  We conclude, after a thorough review of the record
and the prior orders in the file, that the court was
clarifying, not modifying the prior orders contained in
the dissolution judgment, and that the orders of Judge
Shay with respect to the plaintiff’s noninterference with
the child’s admission to a school in 2011 were moot,
having served their desired purpose.14 In addition, the
court was seeking to enforce the statutory right of
access granted to the noncustodial plaintiff under § 46b-
56 (g). Although the court used the word ‘‘modify’’ sev-
eral times, the court actually was granting the requests
of Lax, Feltman, and the plaintiff to clarify and enforce
the plaintiff’s existing right of access pursuant to § 46b-
56 (g), with reference to the orders in the judgment of
dissolution and the order of Judge Shay, none of which
prevented the plaintiff from contacting the children’s
schools, medical or other providers as of April 11, 2013.
One reason for the clarification, and the court’s several
reiterations of it, was to make clear to the defendant
that her demonstrated determination to prevent direct
access by the plaintiff was not legitimately undertaken
pursuant to any existing order of the court and was no
longer going to be tolerated. The court confirmed that,
as long as the plaintiff did not interfere with the defen-
dant’s decision-making, he was not prohibited from
making direct contact with any of the children’s current
providers to ascertain their educational, medical or
therapeutic status.
   Although the defendant characterizes the court’s
orders as a modification and, in discussing the orders
at issue, the court used the word ‘‘modify’’ several times,
‘‘neither of these factors influences the actual nature
of the motion or the court’s responsive ruling. It has
been recognized by both this court and our Supreme
Court that despite the movant’s or the trial court’s char-
acterization of a motion, a reviewing court examines
the practical effect of the responsive ruling in determin-
ing the nature of the pleading. . . . On review, we look
to the substance of the relief sought by the motion
and the practical effect of the trial court’s responsive
ruling.’’ (Citations omitted.) Fewtrell v. Fewtrell, 87
Conn. App. 526, 532, 865 A.2d 1240 (2005). The court’s
clarification order merely determined that the original
judgment and any subsequent court orders had never
prohibited the plaintiff from exercising the statutorily
mandated right to access afforded to him by § 46b-56
(g). The court’s orders did not alter the judgment of
dissolution or result in a modification of the original
judgment or any prior order. We find that the court did
not abuse its discretion or act unreasonably in clarifying
and enforcing the plaintiff’s right of access to his chil-
dren’s information as part of the court’s determination
that the case move forward with efforts to reunify the
plaintiff with his two children.15
                             III
  The defendant’s next claim is that the court, in seek-
ing to enforce the plaintiff’s right of access to his chil-
dren’s providers, ‘‘forc[ed]’’ her to sign release
authorizations, thereby giving the plaintiff access to
medical and educational materials related to the parties’
children. We disagree.
   The order at issue in this claim was necessitated by
the fact that counsel for the plaintiff disclosed to the
court that the defendant was instructing certain provid-
ers, primarily the children’s schools, not to communi-
cate with the plaintiff, and that some of the providers,
knowing that the defendant had been granted sole legal
custody, were insisting on a release from her before
they would have any direct contact with the plaintiff.
Feltman indicated that she had seen an e-mail that the
defendant wrote to the older child’s school with instruc-
tions not to speak to the plaintiff. On April 11, 2013,
the court indicated to the defendant that she was not
to leave the courthouse that day until she either signed
release authorizations permitting the plaintiff access to
the children’s providers or reported back to the court
her reasons for not doing so, in which case, the court
would conduct further proceedings. The defendant was
given a clear option to choose not to sign the releases
and return to the court for a further hearing; instead
of opting to pursue the matter during a hearing, she
chose to sign them and raised no further objections,
although she was given the opportunity to do so.
   The defendant did not return that day and object to
the court’s order. Furthermore, by failing to return to
the courtroom and express her reasons for refusing
to sign the release authorizations and requesting an
evidentiary hearing to establish her claim that the plain-
tiff had a history of interference with the children’s
activities, the defendant did not afford the court a timely
opportunity for reconsideration. The record is therefore
devoid of any evidence or deliberation as to why the
release authorizations should not have been signed or
whether the signing of them would have prejudiced the
defendant. ‘‘It is fundamental that claims of error must
be distinctly raised and decided in the trial court. . . .
Practice Book § 60-5 provides in relevant part that our
appellate courts shall not be bound to consider a claim
unless it was distinctly raised at the trial . . . . That
requirement means that it must be so stated as to bring
to the attention of the court the precise matter on which
its decision is being asked. . . . As our Supreme Court
has explained, [t]he reason for the rule is obvious: to
permit a party to raise a claim on appeal that has not
been raised at trial—after it is too late for the trial court
or the opposing party to address the claim—would
encourage trial by ambuscade, which is unfair to both
the trial court and the opposing party.’’ (Citations omit-
ted; emphasis omitted; internal quotation marks omit-
ted.) U.S. Bank National Assn. v. Iaquessa, 132 Conn.
App. 812, 814–15, 34 A.3d 1005 (2012).
   Furthermore, having acquiesced in the court’s first
suggested option by signing the release authorizations,
the defendant cannot now seek to attack the order
to do so on appeal. Generally, when an appellant has
expressed agreement with or has acquiesced in a court’s
ruling, she cannot obtain appellate review of such ruling
on appeal. See, e.g., Perugini v. Giuliano, 148 Conn.
App. 861, 870–71,       A.3d      (2014) (court declines
to review unpreserved claim that trial court erred in
suspending deposition when at trial appellant agreed
to terms of court’s order regarding suspension); Menon
v. Dux, 81 Conn. App. 167, 170–71, 838 A.2d 1038 (claim
unpreserved where appealing party expressly acqui-
esced in court’s evidentiary ruling at trial), cert. denied,
269 Conn. 913, 852 A.2d 743, cert. denied, 543 U.S. 1003,
125 S. Ct. 623, 160 L. Ed. 2d 463 (2004). Accordingly,
we decline to review this unpreserved claim.
                            IV
   The defendant’s final argument is that the trial court
improperly ‘‘lifted’’ an appellate stay that was in effect
with respect to its orders permitting the plaintiff to
directly obtain information from the children’s aca-
demic and health providers and requiring her to sign
release authorizations to facilitate that access. She
claims that the court erred in lifting the stay on April
11, 2013, pursuant to Practice Book § 61-11, by classify-
ing its orders as custodial.16 The record is inadequate
to review her claim. There is no indication in the record
that the court vacated a stay on either April 4 or 11,
2013, the two hearings that are the subjects of this
appeal. There are no motions in the record filed by
either party addressing the issue of a stay on appeal.
During the April 11, 2013 hearing, although the court
indicated that it did not believe that anything other than
its orders with respect to the guardian ad litem were
stayed, it then stated that it would entertain a motion
to vacate a stay if one existed, and scheduled a date,
May 22, 2013, for such a motion to be heard as a ‘‘write
on . . . .’’ That is as far as the discussion of the exis-
tence of any appellate stay developed.17
   Moreover, even if we had been provided with an
adequate record to review this claim, which indicated
when the court vacated the stay and its reasons there-
for, such a claim would not be reviewable on direct
appeal. ‘‘Pursuant to Practice Book § 61-14, [t]he sole
remedy of any party desiring the court to review an
order concerning a stay of execution shall be by motion
for review under Section 66-6. . . . Issues regarding a
stay of execution cannot be raised on direct appeal.’’
(Internal quotation marks omitted.) Housing Authority
v. Morales, 67 Conn. App. 139, 140, 786 A.2d 1134 (2001);
see also Santoro v. Santoro, 33 Conn. App. 839, 841,
639 A.2d 1044 (1994). Practice Book § 66-6 requires that
‘‘[m]otions for review . . . be filed within ten days
from the issuance of notice of the order sought to be
reviewed. . . .’’ If a party does not file a motion for
review, that party is precluded from challenging the
court’s stay order by means of a direct appeal. See
Federal Deposit Ins. Corp. v. Caldrello, 79 Conn. App.
384, 392 n.6, 830 A.2d 767 (2003). We therefore decline
to review this claim because it has been improperly
presented for resolution on appeal.
  The appeal is dismissed with respect to the defen-
dant’s claims that the court improperly appointed Felt-
man as guardian ad litem and improperly required the
defendant to pay one half of Feltman’s fees. The judg-
ment is affirmed in all other respects.
      In this opinion the other judges concurred.
  1
     The plaintiff did not appear to defend this appeal. Pursuant to Practice
Book § 67-13, ‘‘[i]n family and juvenile matters and other matters involving
minor children, counsel for the minor child . . . shall, within ten days of
the filing of the appellee’s brief, file either: (1) a brief, (2) a statement
adopting the brief of either the appellant or an appellee, or (3) a detailed
statement that the factual or legal issues on appeal do not implicate the
child’s interests.’’
   In the present case, the attorney for the minor children filed a § 67-13
statement, indicating, in relevant part, as follows: ‘‘It is the undersigned’s
position that the issues raised in the defendant’s appeal are moot with respect
to the appointment and fees of the guardian ad litem. The undersigned also
believes the issue is moot with respect to [access to information by the
plaintiff, Kenneth V. Clark], as he has been receiving the same pursuant to
a subsequent order of the trial court.’’ This statement is made without any
reference to the date or substance of the subsequent order. The attorney
for the minor children did not attend oral argument before this court. Accord-
ingly, we consider the appeal on the basis of the appellate brief of the
defendant, the oral arguments advanced by the defendant before this court,
and the statement from the attorney for the minor children.
   2
     On January 14, 2014, we notified the defendant to be prepared at oral
argument to address the following issues: (1) whether the portion of the
appeal challenging the appointment of the guardian ad litem should be
dismissed as moot because the trial court subsequently vacated that order;
(2) whether this court lacks jurisdiction because the trial court has not yet
set the amount of the guardian ad litem’s fees; and (3) whether the defen-
dant’s claim challenging the trial court’s order regarding an appellate stay
is reviewable on direct appeal.
   3
     Three earlier appeals have been disposed without any decision on the
merits. An appeal from the judgment of dissolution was the subject of Clark
v. Clark, 127 Conn. App. 148, 13 A.3d 682, cert. denied, 301 Conn. 914, 19
A.3d 1260 (2011). An appeal from postjudgment orders is reported in Clark
v. Clark, 130 Conn. App. 786, 26 A.3d 640 (2011). An appeal filed by the law
firm of the appellant’s former counsel from the denial of counsel’s motion
to intervene is reported in Clark v. Clark, 115 Conn. App. 500, 974 A.2d 33
(2009). In addition to this appeal, there is another pending appeal that was
filed on December 27, 2013, under Docket No. AC 36415.
   4
     This court reversed the judgment of dissolution ‘‘only insofar as it [failed]
to include the arrearage of pendente lite support’’ and remanded the case
for further proceedings as to that issue. Clark v. Clark, supra, 127 Conn.
App. 160.
   5
     Reference is made in the defendant’s brief to a pendente lite order issued
by Judge Schofield on July 9, 2007, suspending the plaintiff’s visitation with
the children, but the order cannot be located in the court file. There is no
dispute, however, that the plaintiff has not had visitation with the children
for years.
   6
     Reference is made during the hearing to the plaintiff’s pending motion
to modify his unallocated child support and alimony, to which the defendant
filed an objection, but the court did not conduct a hearing on that motion.
The court file contains a motion for continuance of a status conference,
granted by Judge Emons on March 18, 2013, and rescheduling a status
conference for April 4, 2013. We will presume that the matter was before the
court on April 4, 2013, for a status conference, which is what the defendant
indicated during oral argument.
   7
     There is a partial transcript in the file indicating that on August 8, 2011,
Judge Shay held a hearing to resolve the issue of where the older child
would attend school that fall. Judge Shay began the hearing by stating, ‘‘[W]e
all start with a statutory right of both parents to obtain school records and
medical records of their children.’’ After a lengthy discussion of what had
occurred thus far to find the older child a suitable educational placement,
with the defendant providing the court with most of the information, the
plaintiff complained that he was being left out of the admissions process.
Ultimately, the court advised the defendant: ‘‘[I]f there’s something you’re
comfortable sharing with [the plaintiff] with regard to the plans that are
going forward affecting his son and your son, then you need to share them
with him.’’ The court then addressed the plaintiff, stating, ‘‘And you, sir,
need to put your hands in your pockets or sit on them or whatever, and
just take that as information and, like, for instance, if she were to call and
say we believe collectively that [the older son] should be in such and such
a school . . . and she tells you that, I don’t want you calling that school.
I don’t want you interviewing anybody down there. Because we’ll deal with
this, we’ll get to this issue, but you’ve got to do it in a logical manner. So
. . . you’re entitled to know the school, you’re entitled to know the cost.
You’re entitled to know the schedule. . . . But once you get that information
. . . you are not to be calling the school. You are not to be interfering in
any way with that. . . . You can hire a lawyer if you want. You can come
back in and you can file a motion that says, nope, I think it’s in his best
interest that he goes to private school, public school, whatever. . . . That’s
your right. . . . But until a court says otherwise, it’s her decision.’’ In con-
cluding, the court stated: ‘‘So, [the defendant] sends the information to you,
as I said, if she has brochures, it if describes the curriculum, if it describes
the facility, if it describes the overall school, the school year, whatever.
You’re entitled to that information. . . . You’re entitled to know what the
projected costs are for that. You’re entitled to know if and when there are
any scholarship[s] or any programs that would remit tuition or whatever,
you’re entitled to know that. But what you’re not entitled to do at this stage
without further order of the court [is] to contact them in any fashion,
and that would include a personal visit, e-mail, phone call, text, tweet.’’
(Emphasis added.)
   8
     General Statutes § 46b-56 (g) provides: ‘‘A parent not granted custody
of a minor child shall not be denied the right of access to the academic,
medical, hospital or other health records of such minor child, unless other-
wise ordered by the court for good cause shown.’’
   9
     In addition to his complaint to Judge Shay on August 8, 2011, about not
being provided with information as to the older child’s admission process;
see footnote 7 of this opinion; the plaintiff previously had filed several
motions in which he alleged, inter alia, that the defendant had failed to
provide him with information about the children.
   10
      During oral argument before this court, the defendant admitted that the
order of which she complains, to pay Feltman one half of a total fee of
$3000, was issued on a date subsequent to April 11, 2013, and that she failed
to amend her appeal or provide the appropriate transcript.
   11
      At various points in her brief, the defendant claims that testimony and
evidence were presented to the court, but the record reflects that no wit-
nesses were sworn and no exhibits were marked on either April 4 or 11, 2013.
   12
      Previously in this opinion, we set forth the substance of Judge Shay’s
ruling. See footnote 7 of this opinion. We note that the defendant argues
that the word ‘‘them’’ in the final sentence of the court’s ruling refers to
the parties’ children. It is well settled that ‘‘[t]he construction of an order
is a question of law over which we exercise plenary review.’’ Gianetti v.
Gerardi, 122 Conn. App. 126, 130, 998 A.2d 807 (2010). We disagree with
this interpretation of the order and conclude, upon reviewing the order in
its entirety, that the word ‘‘them’’ refers to the schools being considered
for the parties’ older child. Furthermore, we conclude that the court’s order
precluded the plaintiff only from contacting the school or schools being
considered during the admissions process.
   13
      In her brief, the defendant also argues that any order should have been
clarified by the judge who first entered it. ‘‘There is no requirement that
the same judge rule on all matters arising after a dissolution judgment. See,
e.g., Barnard v. Barnard, 214 Conn. 99, 100, 570 A.2d 690 (1990); Kolkmeyer
v. Kolkmeyer, 18 Conn. App. 336, 337, 558 A.2d 253 (1989).’’ Holcombe v.
Holcombe, supra, 22 Conn. App. 365.
   14
      As of April 11, 2013, the older child was enrolled in and attending a
private school in Buffalo, New York.
   15
      During the course of the hearing, the court stated: ‘‘We need to get off
of the frozen zone and get something done one way or the other. And if
not . . . if we shouldn’t do it immediately, we should put a plan in place
for how to do it.’’
   16
      Practice Book § 61-11 (c) states in relevant part: ‘‘Unless otherwise
ordered, no automatic stay shall apply to . . . orders of periodic alimony,
support, custody or visitation in family matters brought pursuant to chapter
25 or to any later modification of such orders. . . . Any party may file a
motion to terminate or impose a stay in matters covered by this subsection,
either before or after judgment is rendered, based upon the existence or
expectation of an appeal. . . . The judge who entered the order in a family
matter from which an appeal lies may terminate any stay in that matter
upon motion of a party . . . or sua sponte, after considering the factors
set forth in this subsection or if the judge is of the opinion that an extension
of time to appeal is sought or the appeal is taken only for delay. Whether
acting on a motion of a party or sua sponte, the judge shall hold a hearing
prior to terminating the stay.’’
   17
      Even if the court had considered the issue of a stay and had determined
that there was no automatic stay because the access order was custodial,
we would decline to review such ruling because the defendant has failed
to brief the issue adequately. ‘‘[W]e are not required to review claims that are
inadequately briefed. . . . [A]nalysis, rather than mere abstract assertion, is
required in order to avoid abandoning an issue by failure to brief the issue
properly. . . . Where the parties cite no law and provide no analysis of
their claims, we do not review such claims.’’ (Internal quotation marks
omitted.) Russell v. Russell, 91 Conn. App. 619, 634–35, 882 A.2d 98, cert.
denied, 276 Conn. 924, 925, 888 A.2d 92 (2005). Her brief contains nothing
but bald assertions that ‘‘[c]ommunications and getting reports’’ and ‘‘access
to information’’ are ‘‘not custody issues,’’ without providing any legal author-
ity or analysis.